Citation Nr: 1748187	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  13-36 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether an overpayment of compensation benefits was properly created related to North Carolina Army National Guard drill pay for 2008, and if so, whether waiver of collection of overpayment is warranted.  

2.  Whether an overpayment of compensation benefits was properly created related to North Carolina Army National Guard drill pay for 2009, and if so, whether waiver of collection of overpayment is warranted.  

3.  Whether an overpayment of compensation benefits was properly created related to North Carolina Army National Guard drill pay for 2010, and if so, whether waiver of collection of overpayment is warranted.  

4.  Whether an overpayment of compensation benefits was properly created related to a concurrent payment of Dependent's Educational Assistance (DEA) and benefits received for a dependent child, and if so, whether waiver of collection of overpayment is warranted.

(The issue of a rating in excess of 20 percent for thoracolumbar spine disability is addressed in a separate decision under a different docket number.)


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran had active military service from August 2004 to October 2005.  He also had a period of active duty for training from February 1980 to September 1980.  

These matters come to the Board of the Veterans' Appeals (Board) on appeal following decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In August 2015 these matters were remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if any action, on his part, is required.


REMAND

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  38 U.S.C.A. § 5302; 38 C.F.R. §  1.962.  An overpayment may arise from virtually any benefits program administered pursuant to VA law, including compensation.  38 C.F.R. Â§ 1.965 (a). 

The issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  The RO stated in its determinations that the overpayment was created as a result of a retroactive reduction of VA compensation due to the Veteran's concurrent receipt of VA benefits and drill pay for a period of National Guard duty in fiscal years: 2008 (20 days), 2009 (13 days), and 2010 (8 days); as well as concurrent payment of DEA and benefits received for a dependent child.  The law prohibits the concurrent payment of active service pay and full VA compensation pay without a waiver.  See 38 U.S.C.A. § 5304(c) (West 2014); 38 C.F.R. § 3.700(a).  See also 38 C.F.R. § 3.654.  "Active service pay means pay received for active duty, active duty for training payments, and inactive duty for training."  38 C.F.R. § 3.654(a).  The Board notes that the Veteran was granted basic eligibility to DEA benefits in a February 2010 rating decision.  The concurrent payment of compensation benefits to the Veteran for a dependent child and for DEA benefits (Chapter 35) is prohibited once a child turns 18 years of age and elects to receive Chapter 35 benefits in their own right.  See 38 C.F.R. §§ 3.667(f), 3.707(a), 21.3023 (2014).

As noted, these matters were remanded in August 2015 in order for the RO to set forth in the record a written paid and due audit of the Veteran's compensation account for those periods associated with the reported overpayments (i.e., concurrent DEA and dependent benefits, drill pay in 2008, drill pay in 2009, and drill pay in 2010).  The audit was to reflect, on a month-by-month basis, the amount actually paid to the Veteran, as well as the amount properly due.  In addition, the audit was to include the terms for withholding monies to satisfy any debt.  A copy of the written audit was to be placed in the claims file and another provided to the Veteran and his representative.  After which, the RO was to again review the validity of the debts created by the identified overpayments and, if the office found the debts to be valid, the Veteran was to receive a supplemental statement of the case (SSOC) justifying the validity of the debts.  Any decision was to include discussion of the events that led to the creation of the overpayment and an explanation and accounting of the amount of the indebtedness assessed against the Veteran, to include the specific amount recouped for each debt incurred.  The Board noted that if it was determined that any debt was properly created, appropriate action should be undertaken to obtain a financial status report from the Veteran.  The written decisions should be forwarded to the Committee on Waivers and Compromises (COWC) to address the Veteran's waiver requests for his debts.  

The Board observes that the RO determined that the debt was properly created and issued to the Veteran an SSOC in December 2016 indicating such.  In the December 2016 SSOC, the RO indicated to the Veteran that he should complete and return VA Form 21-5655, Financial Status Report, and VA will forward that evidence to the Committee on Compromises and Waivers for consideration of waive of the overpayment.  In an August 2017 letter, the AOJ acknowledged that it had received the Veteran's July 2017 request for a waiver and asked that he fill out the necessary forms.  It is unclear whether or not the Veteran has received the letter, as he has not responded as of yet; however, has consistently requested a waiver of the overpayments throughout the appeal period.  Further, these issues came back to the Board, however, they have not be re-certified, and it appears as if the AOJ is still developing the issue pertinent to the waiver.

Notably, the Veteran has contended throughout the entire appeal period that recovery of the debt would cause him undue hardship.  Addressing this contention requires information regarding the Veteran's financial status.  As these issues are returning to the AOJ, it should again be stressed to the Veteran the importance of completing the VA Form 5655 (Financial Status Report).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran again and stress the importance of completing the Financial Status Report.

2.  Thereafter, the Veteran's request for waiver should be addressed on the merits, based on the entirety of the evidence.  If any part of the benefit sought remains denied, the Veteran and his representative should be issued a SSOC.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




